 



Exhibit 10.1
AMENDMENT NO. 4
TO STANDARD COMMERCIAL LEASE
THIS FOURTH AMENDMENT TO STANDARD COMMERCIAL LEASE (this “Amendment”) is made
and entered into as of this 2nd day of February, 2006, by and between Airport
One Limited Partnership, a Minnesota limited partnership (“Landlord”) and
Navarre Corporation, a Minnesota corporation (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant have previously entered into that Standard
Commercial Lease dated March 30, 2000, as amended by Amendment No. 1 dated
March 21, 2002, Amendment No. 2 dated March 21, 2004 and Amendment No. 3 dated
November 23, 2004 (collectively, the “Lease") for premises located at 7300 49th
Avenue N.; and
WHEREAS, Landlord and Tenant now desire to further amend the Lease in the manner
set forth in this Amendment.
NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Amendment agree that the Lease is hereby
amended as follows:
     1. Premises. Section 1.2 of the Lease is hereby amended to add to the
Premises, effective February 15, 2006, the Expansion Space (as defined in
Amendment No. 3) of approximately 40,000 square feet, such that the Premises
shall consist of 110,839 square feet of warehouse and 9,000 square feet of
officer for a total of 119,839 square feet. Exhibit A to the Lease shall be
deleted effective February 15, 2006 and replaced with Exhibit A attached hereto.
     2. Term. Effective February 15, 2006, the Term of the Lease is hereby
extended for a period of ten (10) years and partial month terminating on
February 29, 2016. Tenant shall have three (3) options to renew the Lease for
consecutive terms of five (5) years each. Tenant shall provide Landlord with
prior written notice of its intent to exercise each renewal option no latter
than one hundred and eighty (180) days prior to the expiration of the then
current Term. Tenant’s failure to timely exercise a renewal option shall be
deemed Tenant’s waiver of its right to exercise such renewal option and any
remaining renewal options.
     3. Base Rent. Effective February 15, 2006, the Base Rent is hereby amended
to $4.50 per square foot or $539,275.44 annually ($44,939.62 monthly). On
March 1, 2006, Tenant shall pay, along with the new Base Rent for March, the
amount of $7,269.85 additional base rent together with $3,800.00 in estimated
additional CAM and tax charges as rent for the second half of February, 2006,
related to the Expansion Space. Beginning March 1, 2007, and each anniversary
thereof during the Term, including the renewal options if exercised, the Base
Rent shall increase by the lesser of (i) two percent (2%), or (ii) the annual
percent increase in the Consumer Price Index-Urban Wage Earners and Clerical
Workers (CPI-W) U.S. All items, 1982-84=100 (the “CPI Index”) over the prior
year as published by the Bureau of Labor Statistics. If the CPI Index is not
published or available, then Landlord and Tenant shall mutually agree to
substitute a substantially similar index.
     4. Permitted Use. Section 1.6 is hereby amended to read “any legal use.”
     5. Pro-Rata Share. Effective February 15, 2006, Section 1.8 is amended to
read “100%.”

 



--------------------------------------------------------------------------------



 



     6. Definition of Operating Expenses. Section 2.3 is hereby amended by
adding the following:
“The following shall be specifically excluded from Operating Expenses as hereby
defined:
     A. Interest or payments on any financing for the Building;
     B. The cost of any repair to remedy damage caused by or resulting from the
negligence of any other tenant(s) in the Building, including their agents,
servants or employees but only if and to the extent Landlord shall recover the
cost thereof from said parties, which Landlord covenants to use its best efforts
to so recover;
     C. Reserves for anticipated future expenses;
     D. Legal and other fees, commissions, advertising expenses and other costs
incurred in connection with any future re-leasing of the Building;
     E. Any items for which Landlord is reimbursed by insurance or otherwise
compensated, including direct reimbursement by any tenant or pursuant to any
other Article of this Lease;
     F. Any bad debt loss, rent loss or reserves for bad debts or rent loss;
     G. The cost of providing improvements within the premises of any other
tenant(s) in the Building at any time;
     H. All interest or penalties incurred as a result of Landlord’s negligently
failing to pay any bill as the same shall become due;
     I. Any and all costs associated with the operation of the business of the
entity which constitutes Landlord; intending by this exclusion to distinguish
the costs of operation of the Building. Excluded items shall specifically
include but shall not be limited to the formation of the entity, internal
accounting and legal matters, including but not limited to preparation of tax
returns and financial statements and gathering of data therefor, costs of
defending any lawsuits (except as the actions of Tenant may be an issue) cost of
selling, syndication, financing, mortgaging or hypothecating any of Landlord’s
interest in the Building, and cost of any disputes between Landlord and its
employees (if any) not engaged full time in Building operations;
     J. Any and all costs associated with the testing, abatement or removal of
any Hazardous Material, including but not limited to, asbestos, radon gas and
PCB’s; and
     K. Any expenses or costs incurred in connection with alterations,
modifications, expansion or changes to the Building which are not either
(i) reasonably related to the repair and maintenance of the Building; or
(ii) made in order to comply with any governmental law or regulation, unless
otherwise requested or approved by Tenant.”
     7. Late Payment Charge. Section 2.4 is hereby amended by substituting the
words “the tenth (10th) day” for the words “the fifth (5th) day” in the third
line thereof.
     8. Signs. Section 3.2 is hereby deleted in its entirety and substituted
therefor shall be the following:
“Tenant may, at its sole cost and expense and in its sole discretion, install
signage in the Building, on the outside of the Building and in the common and
parking areas thereof, provided, that all

 



--------------------------------------------------------------------------------



 



such signage complies with applicable laws, ordinances and regulations of the
presiding governmental bodies.”
     9. Warranty of Possession. Section 3.4 is hereby amended by adding the
following covenant of quiet enjoyment:
“Landlord further covenants that if Tenant is not in default of this Lease
beyond the period for cure, Tenant shall lawfully, peaceably and quietly have,
hold, occupy and enjoy the Premises through the Lease Term and any extension
thereof without hindrance or ejection by Landlord or any person claiming, by,
through or under Landlord or Landlord’s successors, and Landlord shall defend
Tenant’s right to such quiet enjoyment.”
     10. Right of Access. Section 3.5 is hereby amended by deleting the words
“upon reasonable prior notice” and substituting therefor the words “upon
twenty-four (24) hours advance notice, except in the event of an emergency,”
after the words “reasonable times” in the first line thereof and by deleting in
its entirety the second sentence thereof.
     11. Building Services. Section 4.1 is hereby amended by adding at the end
thereof the words “unless such interruption of service is caused by the willful
misconduct or gross negligence of the Landlord, its employees, representatives
or agents.”
     12. Landlord Repairs. Section 5.1 is hereby amended by deleting the last
sentence thereof in its entirety and substituting therefor the following:
“In the event Tenant’s normal business is interrupted, impaired or terminated
due solely to the willful misconduct or gross negligence of the Landlord, its
employees, representatives or agents and Tenant is prevented from using the
Premises for a period in excess of seven (7) consecutive business days due to
such unavailability, then Tenant shall be entitled to a reasonable abatement of
Rent for each consecutive day (after such seven business day period) that Tenant
is so prevented from using the Premises.”
     13. Tenant Damages. Landlord acknowledges and agrees that (i) Tenant is
accepting the Expansion Space with the existing carpeting in the office area
thereof, (ii) such furnishings are not in as new condition, and (iii) Tenant
shall not have the obligation pursuant to Section 5.3 to replace such
furnishings with new furnishings at the termination of the Lease.
     14. Hold Harmless. Section 7.5 is hereby amended by adding the following:
“Landlord agrees to indemnify and hold Tenant harmless from any loss (excluding
consequential damages), reasonable attorney’s fees, expenses or claims arising
out of an injury to person or damage to property on or about those portions of
the Building or Premises that Landlord is required to maintain, pursuant to
Section 5.1 hereof, and arising or resulting solely from any act, omission or
negligence of the Landlord, its employees, representatives or agents, and not
arising, in whole or in part, from any act, omission or negligence of Tenant or
any other tenant of the Building, and except for insurable matters covered by
Landlord’s or Tenant’s insurance to the extent insurance proceeds are paid to
Tenant.”
     15. Tenant Assignment. Section 9.2 is hereby amended by adding the
following:
“Notwithstanding anything in this Lease to the contrary, Tenant may, without
consent of, but upon prior written notice to, Landlord, at any time assign or
otherwise transfer this Lease or any portion thereof to any parent, subsidiary
or affiliate corporation or entity; or to any corporation

 



--------------------------------------------------------------------------------



 



resulting from the consolidation or merger of Tenant into or with any other
entity, or to any person, firm, entity or corporation acquiring a majority of
Tenant’s issued and outstanding capital stock or a substantial part of Tenant’
physical assets. As used herein, the expression “affiliate corporation or
entity” means a person or business entity, corporate or otherwise, that directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with Tenant. The word “control” means the right and
power, direct or indirect, to direct or cause the direction of the management
and policies of a person or business entity, corporate or otherwise, through
ownership or voting securities, by contract or otherwise. Provided, however,
that in the event of assignment, the operation being conducted in the Premises
shall remain substantially unaffected and the assignee shall assume, in writing,
the terms and conditions set forth herein to be observed and performed by
Tenant. It being further agreed that nothing herein contained shall be construed
as releasing Tenant from any of its liabilities or other obligations hereunder.
Further, the following shall not be deemed an assignment or violation of this
Lease or give rise to any right of Landlord to terminate this Lease: (a)
Tenant’s going from a publicly held corporation to a privately held corporation;
or (b) any public offering of Tenant’s stock. In addition, while Tenant stock is
publicly traded, any change in ownership of stock of Tenant shall not be
considered an assignment of this Lease.”
     16. Act of God. Section 14.1 is hereby amended by adding the following:
“Other than for Tenant’s obligations under this Lease that can be performed by
the payment of money (e.g., payment of rent, additional rent, maintenance of
insurance, etc.), whenever a period of time is herein prescribed for action to
be taken by Tenant or Landlord, Tenant or Landlord shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of the
performing party.”
     17. Removal of Demising Wall; Delivery of the Expansion Space. Landlord
agrees to deliver the Expansion Space to Tenant on or before February 15, 2006,
in “as is” condition, except as provided herein. In addition Landlord agrees
that the following work will be accomplished before February 15, 2006 at no cost
or expense to Tenant and in a commercially-reasonable manner so as to minimize
disruption to Tenant’s use of the existing Premises:
     A. The following will be entirely removed: (i) the demising wall between
the Expansion Space and Tenant’s existing Premises; (ii) the shower in the
Expansion Space near the battery chargers; and (iii) the catwalk to the dumpster
outside of the Building. Notwithstanding the foregoing, Landlord and Tenant
agree that only a portion of the demising wall will be removed by February 15,
2006 and that the parties will mutually agree on a date thereafter by which the
entire wall must be removed.
     B. Dock doors, levelers, lights and locks will be in good working
condition.
     C. Outside security fence will be in good working condition.
     D. Landlord will provide Tenant with an opinion reasonably satisfactory to
Tenant as to the integrity of a floor crack, previously repaired, near door #3
in the Expansion Space or adequately repair the same.
     Landlord acknowledges that Tenant is purchasing the pallet racking in the
Expansion Space from the previous tenant and it will not be removed. If Landlord
fails to deliver the Expansion Space with the foregoing work substantially
completed on or before February 15, 2006, then Landlord shall provide

 



--------------------------------------------------------------------------------



 



Tenant with a credit equal to two (2) days’ Base Rent with respect to the
Expansion Space for each day beyond February 15, 2006 that delivery of the
Expansion Work with the foregoing work substantially completed has not occurred.
In addition, if, within ninety (90) days following February 15, 2006, the
Expansion Space with the foregoing work completed has not been delivered to
Tenant, then Tenant shall be entitled to terminate the Lease with respect to the
Expansion Space. As used herein, “substantially completed” means that minor
so-called “punch list” items may be reasonably completed thereafter.
     18. Landlord and Tenant hereby acknowledge and agree that except as
expressly amended hereby, the Lease remains in full force and effect in
accordance with its terms, as amended from time to time, and that this
Amendment, together with the Lease, reflect the entire agreement of the parties
hereto. Capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Lease. This Amendment may be executed in counterparts,
each of which will be deemed an original but all of which will constitute one
and the same instrument.
     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the date first written above.
[SIGNATURES FOLLOW ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     
LANDLORD
  TENANT  
AIRPORT ONE LIMITED PARTNERSHIP
  NAVARRE CORPORATION      
By: /s/ Brad Hoyt
  By: /s/ John Turner  
Its: General Partner
  Its: Sr. V. P. Global Logistics

 